DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show FIG. 6 as described in the specification.  Any structural detail that is essential for a 

Claim Objections
Claims 2-19 are objected to because of the following informalities:  The claims should be amended as follow: “The .  Appropriate correction is required.

Claims 9 is objected to because of the following informalities:  The claims recites “the materials are selected from a group comprising”… It appears that this invokes a consisting of  Appropriate correction is required.

Claims 18 is objected to because of the following informalities:  The claims recites “the well injection parameters are selected from a group comprising”… It appears that this invokes a Markush group and should be amended as follow:  “…the well injection parameters are selected from a group consisting of  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite…’well injection program…” determining characteristics …” estimating characteristics”…, …” using the estimated characteristics…”, …”specify fluid treatment”…, therefore, the claim recites methods performed by a computer simulation.
 	This judicial exception is not integrated into a practical application because an abstract ideal with additional steps that could be done by a computer and do not add a meaningful limitation to the abstract idea because they amount simply implementing the abstract bide on a computer. The claim(s) does/do not include additional elements that 
	All the claims dependent of claim 1 are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the steps”, “the sandface”, “the estimated characteristics", in lines 1, 5, and 6. There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 1 are also rejected.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: What is pre-treated fluid? Pre-treated with what?  What is a treated injection fluid? Treated with what? All the claims dependent of claim 1 are also rejected. What plugging with what? There is no plugging taking place. Sealant? Binder? Rocks? What is a sandface? All the claims dependent of claim 1 are also rejected.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 5 recites the limitation "the cumulative filtrate volume" , “the concentration of step (i)”, “the areal spurt loss coefficient” ” in iv, v, and vi.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 5 are also rejected.

Claim 6 recites the limitation "the concentration (vol/vol) of solids and oils” , “the concentration” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 6 are also rejected.

Regarding claim 6, the phrase (vol/ vol) renders the claim indefinite because it is unclear whether the limitation within parenthesis are part of the claimed of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 6 are also rejected.

Regarding claim 7, the phrase (vol/ vol) renders the claim indefinite because it is unclear whether the limitation within parenthesis are part of the claimed of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 6 are also rejected.



Claim 8 recites the limitation "the solids" in line 1.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 8 are also rejected.

Claim 9 recites the limitation "the materials" in line 1.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 8 are also rejected. All the claims dependent on claim 9 are also rejected.

The term “likely particle size distribution” in claim 10 is a relative term which renders the claim indefinite. The term “likely particle size distribution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 10 are also rejected.

Claim 11 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim does not have 

Claim 12 recites the limitation "the additional steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim. All claims dependent of claim 12 are also rejected.

Claim 13 recites the limitation "the pump type and capacity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 13 are also rejected.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites modeling fracture extension, what fracture?

Claim 14 recites the limitation "the capacity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 14 are also rejected.

.

Claim 18 recites the limitation "the well injection parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as anticipated by De Oliveira (US 6,164,379) (“Oliveira” herein- provided by applicant)

Claim 1
 Oliveira discloses, as best understood based on the indefiniteness above, a method for a well injection program, comprising the steps: 
 	 (a) determining characteristics of pre-treated injection fluid;
 (b) estimating characteristics of treated injection fluid; 
(c) using the estimated characteristics to evaluate plugging of the sandface over time; and
(d) specifying fluid treatment facilities for the pre-treated injection fluid to provide the treated injection fluid which, when injected, will account for the plugging of the sandface over time. (Col. 3 l. 9-65, Col. 4 l. 49-58 & Fig. 1)
Since Oliveira discloses the same method of a well injection fluid comprising an optimum treated injection fluid, it would be the treated fluid, when injected, will account for the plugging of the sandface over time.
"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Oliveira discloses a method for a well injection program according to claim 1 wherein
 the pre-treated injection fluid is produced fluids from a well. (Col. 3 l. 19-25)

Claim 3
Oliveira discloses a method for a well injection program according to claim 2 wherein the treated injection fluid is treated produced water. (Col. 3 l. 42-44)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira, as applied to claims 1 and 3 above, and further in view of Prakash (US 9,138,688) (“Prakash” herein).

Claim 4
Oliveira discloses a method for a well injection program according to claim 3.  Oliveira however does not explicitly disclose wherein step (b) comprises determining solids and oil in water content and size for the treated produced water. 
	Prakash teaches the above limitation (See Col. 4 l. 15+ & Table 1 → Prakash teaches this limitation in that produced water feed to the treatment process typical contains both inorganic and organic constituents that limit the discharge options, e.g., dispersed oil, dissolved or soluble organics, produced solids, scales (e.g., precipitated solids, gypsum (CaSO4), barite (BaSO4)), bacteria, metals, low pH, sulfates, naturally occurring radioactive materials (NORM), and chemicals added during extraction. The produced water contains at least 1,000 mg/L TDS in one embodiment, at least 5,000 mg/L TDS in a second embodiment, and at least 10,000 mg/L TDS in a fourth embodiment. In some locations, the produced water may have TDS concentrations of at least 150,000 mg/L. In terms of hardness level (as Mg, Ca, Sr, Ba), the concentration may range from 200-2000 mg/L Mg; from 5000 to 40,000 mg/L Ca, from 1000-10,000 mg/L Sr, and from 1000-10,000 mg/L Ba. The oil related compounds in produced water include benzene, xylene, ethyl benzene, toluene, and other compounds of the type identified in the sample analysis shown in Table 1 and in other crude oil and natural gas sources. The amount of TOC as free oil and grease can be substantially higher as 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Oliveira with the above limitation, as taught by Prakash, in order to determine the concentration of the produced water feed, the selected pretreatment method (e.g., chemical precipitation, electrocoagulation, etc.), and the end-use applications

 	Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira, as applied to claim 1 above, and further in view of Sheth (US 2009/0044953 A1) (“Sheth” herein).

Claims 13-15
 Oliveira discloses a method for a well injection program according to claim 1.  Oliveira however does not explicitly disclose wherein, the method includes the additional steps of:  (d) modelling fracture extension in formation of the well; and (e) determining pump capacities required to achieve desired fracture extensions, wherein the method includes the further step of providing specifications for the pump type and capacity, 
wherein the capacity will be in terms of rate and pressure.
	Seth teaches the above limitation (See paragraphs  0023 & 0025 → Sheth teaches this limitation in that the pump section 34 comprises a housing covering a pump mechanically coupled to the electrically powered motor 42 via a shaft (not shown). The pump size and capacity is dependent upon the particular application it will be used in. The seal section 40 may be included with the pumping system 30 disposed on the upper portion of the motor 42 in a coaxial fashion. The production fluid in the wellbore 5 is illustrated by arrows emanating from perforations 46. These perforations are shown laterally extending from the cased wellbore 5 and into the hydrocarbon producing formation 44 that surrounds a portion of the wellbore. As discussed above, the fluid flows past the motor 42 on its way to the pump inlet 38.) for the purpose of having the fluid flowing passed the motor 42 provides a cooling effect, thus changes or variations in fluid properties can have a noticeable effect on pump cooling. [0025]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Oliveira with the above limitation, as taught by Sheth, in order to have noticeable effect on pump cooling.

Claims 17-19
 a method for a well injection program according to claim 1. Oliveira however does not explicitly disclose wherein the method includes the further step of determining well injection parameters for the pumped fluid, wherein the well injection parameters are selected from a group comprising: injection fluid temperature, fluid pump rate, fluid pump duration and fluid injection volume, wherein the method includes the further step of carrying out well injection using the well injection parameters.
	Sheth teaches the above limitation (See paragraphs 0003 & 0032 → Sheth teaches this limitation in that the present disclosure concerns monitoring viscosity of fluid flowing to a downhole pump and adjusting pump operating parameters depending on the viscosity measurement. Wellbore fluid flowing past the motor can provide cooling to the motor. However, the fluid flowing adjacent the motor can change between laminar and turbulent flow regimes based on changes in fluid viscosity. Since heat transfer rates vary depending on the fluid flow regime, real-time operational fluid viscosity measurements provide accurate fluid to pump motor heat transfer values. This in turn enables accurate motor temperature estimates in spite of changing fluid flow regime changes. If the motor temperature approaches an undesirably high temperature, operational conditions may be adjusted to lower motor temperature.) for the purpose of controlling the pump motor based on the measured viscosity. (Claim 10)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Oliveira, with the above limitation, as taught by Sheth, in order to control the pump motor based on the measured viscosity.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira, as applied to claim 1 above, and further in view of Sharif (US 7,942,205 B2) (“Sharif” herein)

Claim 16
Oliveira discloses a method for a well injection program according to claim 1.  Oliveira wherein the treated injection fluid is further treated with a bactericide or scale inhibitor.
	Sharif teaches the above limitation (See Col. 4 l. 6-11 → Sharif teaches this limitation in that Additionally or alternatively, anti-microbial agent(s), anti-corrosion agent(s), surfactant(s), pH adjuster(s) (e.g. to maintain the pH below 4.8 or above 10.5), emulsifier(s), surfactant(s) and anti-scaling agent(s) may be added to the formation water) for the purpose of removing contaminants, such as suspended particles and biological matter, from the aqueous solution (e.g. seawater). (Col.4 l. 2-3)  
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Oliveira, with the above limitation, as taught by Sharif, in order to remove contaminants, such as suspended particles and biological matter, from the aqueous solution (e.g. seawater).

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and there is no other rejection pending against the dependent claim and independent claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parrella et al. (US 2017/0241247) Pulsing Pressure Waves Enhancing Oil And Gas Extraction In A Reservoir teaches A method and system are shown that conditions an underground reservoir to cause oil and gas to increase flow, excites the conditioned underground reservoir with pressure waves to further increase flow, and recovers the oil and gas with the increased flow. The excitation may be done via one or more production wells in synchronism with excitation done via one or more conditioning wells so as to cause constructive interference of the pressure waves and further increase flow, Jacob et al. (US 2016/0450522 A1) PRODUCTION OF INJECTION WATER BY COUPLING DIRECT-OSMOSIS METHODS WITH OTHER METHODS OF FILTRATION teaches The invention relates to a method for extracting hydrocarbons. The steps involve extracting a process flow from an underground formation, separating this flow into at least one hydrocarbon-containing fraction and one aqueous fraction referred to as the produced water, and reinjecting an injection water into the underground formation. The injection water intended to be introduced into the underground formation is produced partly in a direct-osmosis unit from produced water and partly in a nanofiltration and/or reverse-osmosis unit. The invention also relates to a process for extracting hydrocarbons throughout the exploitation life of the underground hydrocarbon reservoir, and to an injection-water production device especially designed for implementing this process, and Weston et al. (US 2014/0311980 A1) System To Provide A Supply Of Controlled Salinity Water For Enhanced Oil Recovery teaches A .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                            	01/21/2022